DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed May 24, 2022 is acknowledged. Claims 1-5 and 13-14 have been cancelled. Claims 10-12 are pending.  
Action on merits of claims 10-12 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 was filed after the mailing date of the Office Action on February 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US Patent No. 10,985,231) in view of NOGUCHI et al. (US Patent No. 7,495,389).
With respect to claim 1, CHEN teaches a display panel substantially as claimed including: 
a substrate (100) comprising a displaying region (AA) and a non-displaying region (BA),  the displaying region (AA) comprising a normal displaying sub-region (120) and a light transmissive sub-region (110) configured to acquire light for a camera assembly; 
an anode layer (A) disposed on the substrate (100); 
a light emitting layer (E) disposed on the anode layer (A); and 
a cathode layer disposed on the light emitting layer (E), the cathode layer comprising at least one transparent auxiliary electrode sub-layer (T) in the normal displaying sub-region (120), and the cathode layer comprising the at least one the transparent auxiliary electrode sub-layer (T) in the light transmissive sub-region (110); and 
wherein a vertically zigzag portion of the transparent auxiliary electrode sub-layer (T) corresponding to the light transmissive sub-region (110) is connected continuously between flat portions corresponding to the normal displaying sub-region (120) and comprises valley portions, and a vertical thickness of the vertically zigzag portion of the transparent auxiliary electrode sub-layer (T) corresponding to the light transmissive sub-region (110) is greater than a vertical thickness of the flat portions of the transparent auxiliary electrode sub-layer corresponding to the normal displaying sub-region (120). (See FIGs. 1A-B).

Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing the cathode layer comprising at least one main electrode sub-layer and at least one transparent auxiliary electrode sub-layer stacked on one another in the normal displaying sub-region.
However, NOGUCHI teaches a display panel including: 
a cathode layer disposed on light emitting layer (130), the cathode layer comprising at least one main electrode sub-layer (150) and at least one transparent auxiliary electrode sub-layer (160) stacked on one another in the normal displaying sub-region and the cathode layer comprising the at least one the transparent auxiliary electrode sub-layer (160); and 
wherein a vertically zigzag portion of the transparent auxiliary electrode sub-layer (160) corresponding to the light transmissive sub-region is connected continuously between flat portions corresponding to the normal displaying sub-region and comprises valley portions, and a vertical thickness of the vertically zigzag portion of the transparent auxiliary electrode sub-layer (160) corresponding to the light transmissive sub-region is greater than a vertical thickness of the flat portions of the transparent auxiliary electrode sub-layer (160) corresponding to the normal displaying sub-region. (See FIG. 6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the cathode layer of CHEN having at least one main electrode sub-layer and at least one transparent auxiliary electrode sub-layer stacked on one another in the normal displaying sub-region as taught by NOGUCHI to provide a display with low driven voltage. 
 
With respect to claim 11, in view of NOGUCHI, in the normal displaying sub-region, Page 3 of 8the transparent auxiliary electrode sub-layer (160) is located on the main electrode sub-layer (150), wherein the main electrode sub-layer (150) is broken on a boundary of the light transmissive sub-region, and valley portions of the vertically zigzag portion of the transparent auxiliary electrode sub-layer contacts the light emitting layer in the light transmissive sub-region.  
With respect to claim 12, the anode layer (A), the light emitting layer (E) and the cathode layer of CHEN and NOGUCHI form pixel units distributed at intervals. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829